
	
		II
		110th CONGRESS
		2d Session
		S. 2595
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2008
			Mrs. Feinstein (for
			 herself and Mr. Martinez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To create a national licensing system for residential
		  mortgage loan originators, to develop minimum standards of conduct to be
		  enforced by State regulators, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Secure and Fair Enforcement for
			 Mortgage Licensing Act of 2008 or S.A.F.E.
			 Mortgage Licensing Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Purposes and methods for establishing a mortgage
				licensing system and registry.
					Sec. 3. Definitions.
					Sec. 4. License or registration required.
					Sec. 5. State license and registration application and
				issuance.
					Sec. 6. Standards for State license renewal.
					Sec. 7. System of registration administration by Federal
				banking agencies.
					Sec. 8. Secretary of Housing and Urban Development backup
				authority to establish a loan originator licensing system.
					Sec. 9. Backup authority to establish a nationwide mortgage
				licensing and registry system.
					Sec. 10. Fees.
					Sec. 11. Background checks of loan originators.
					Sec. 12. Confidentiality of information.
					Sec. 13. Liability provisions.
					Sec. 14. Enforcement under HUD backup licensing
				system.
					Sec. 15. Preemption of State law.
					Sec. 16. Reports and recommendations to Congress.
					Sec. 17. Study and reports on
				defaults and foreclosures
				
			2.Purposes and
			 methods for establishing a mortgage licensing system and registryIn order to increase uniformity, reduce
			 regulatory burden, enhance consumer protection, and reduce fraud, the States,
			 through the Conference of State Bank Supervisors and the American Association
			 of Residential Mortgage Regulators, are hereby encouraged to establish a
			 Nationwide Mortgage Licensing System and Registry for the residential mortgage
			 industry that accomplishes all of the following objectives:
			(1)Provides uniform
			 license applications and reporting requirements for State-licensed loan
			 originators.
			(2)Provides a
			 comprehensive licensing and supervisory database.
			(3)Aggregates and
			 improves the flow of information to and between regulators.
			(4)Provides increased
			 accountability and tracking of loan originators.
			(5)Streamlines the
			 licensing process and reduces the regulatory burden.
			(6)Enhances consumer
			 protections and supports anti-fraud measures.
			(7)Provides consumers
			 with easily accessible information, offered at no charge, utilizing electronic
			 media, including the Internet, regarding the employment history of, and
			 publicly adjudicated disciplinary and enforcement actions against, loan
			 originators.
			3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Federal banking
			 agenciesThe term Federal banking agencies means the
			 Board of Governors of the Federal Reserve System, the Comptroller of the
			 Currency, the Director of the Office of Thrift Supervision, the National Credit
			 Union Administration, and the Federal Deposit Insurance Corporation.
			(2)Depository
			 institutionThe term depository institution has
			 the same meaning as in section 3 of the Federal Deposit Insurance Act, and
			 includes any credit union.
			(3)Loan
			 originator
				(A)In
			 generalThe term loan originator—
					(i)means
			 an individual who—
						(I)takes a residential
			 mortgage loan application;
						(II)assists a consumer
			 in obtaining or applying to obtain a residential mortgage loan; or
						(III)offers or
			 negotiates terms of a residential mortgage loan, for direct or indirect
			 compensation or gain, or in the expectation of direct or indirect compensation
			 or gain;
						(ii)includes any individual who represents to
			 the public, through advertising or other means of communicating or providing
			 information (including the use of business cards, stationery, brochures, signs,
			 rate lists, or other promotional items), that such individual can or will
			 provide or perform any of the activities described in clause (i);
					(iii)does not include any individual who is not
			 otherwise described in clause (i) or (ii) and who performs purely
			 administrative or clerical tasks on behalf of a person who is described in any
			 such clause; and
					(iv)does not include a person or entity that
			 only performs real estate brokerage activities and is licensed or registered in
			 accordance with applicable State law, unless the person or entity is
			 compensated by a lender, a mortgage broker, or other loan originator or by any
			 agent of such lender, mortgage broker, or other loan originator.
					(B)Other
			 definitions relating to loan originatorFor purposes of this subsection, an
			 individual assists a consumer in obtaining or applying to obtain a
			 residential mortgage loan by, among other things, advising on loan
			 terms (including rates, fees, other costs), preparing loan packages, or
			 collecting information on behalf of the consumer with regard to a residential
			 mortgage loan.
				(C)Administrative or
			 clerical tasksThe term administrative or clerical
			 tasks means the receipt, collection, and distribution of information
			 common for the processing or underwriting of a loan in the mortgage industry
			 and communication with a consumer to obtain information necessary for the
			 processing or underwriting of a residential mortgage loan.
				(D)Real estate
			 brokerage activity definedThe term real estate brokerage
			 activity means any activity that involves offering or providing real
			 estate brokerage services to the public, including—
					(i)acting as a real
			 estate agent or real estate broker for a buyer, seller, lessor, or lessee of
			 real property;
					(ii)listing or
			 advertising real property for sale, purchase, lease, rental, or
			 exchange;
					(iii)providing advice
			 in connection with sale, purchase, lease, rental, or exchange of real
			 property;
					(iv)bringing together
			 parties interested in the sale, purchase, lease, rental, or exchange of real
			 property;
					(v)negotiating, on
			 behalf of any party, any portion of a contract relating to the sale, purchase,
			 lease, rental, or exchange of real property (other than in connection with
			 providing financing with respect to any such transaction);
					(vi)engaging in any
			 activity for which a person engaged in the activity is required to be
			 registered or licensed as a real estate agent or real estate broker under any
			 applicable law; and
					(vii)offering to
			 engage in any activity, or act in any capacity, described in clause (i), (ii),
			 (iii), (iv), (v), or (vi).
					(4)Loan processor
			 or underwriter
				(A)In
			 generalThe term loan processor or underwriter means
			 an individual who performs clerical or support duties at the direction of and
			 subject to the supervision and instruction of—
					(i)a
			 State-licensed loan originator; or
					(ii)a
			 registered loan originator.
					(B)Clerical or
			 support dutiesFor purposes
			 of subparagraph (A), the term clerical or support duties may
			 include—
					(i)the receipt, collection, distribution, and
			 analysis of information common for the processing or underwriting of a
			 residential mortgage loan; and
					(ii)communicating with a consumer to obtain the
			 information necessary for the processing or underwriting of a loan, to the
			 extent that such communication does not include offering or negotiating loan
			 rates or terms, or counseling consumers about residential mortgage loan rates
			 or terms.
					(5)Nationwide
			 Mortgage Licensing System and RegistryThe term Nationwide
			 Mortgage Licensing System and Registry means a mortgage licensing system
			 developed and maintained by the Conference of State Bank Supervisors and the
			 American Association of Residential Mortgage Regulators for the State licensing
			 and registration of State-licensed loan originators and the registration of
			 registered loan originators or any system established by the Secretary under
			 section 9.
			(6)Registered loan
			 originatorThe term registered loan originator means
			 any individual who—
				(A)meets the
			 definition of loan originator and is an employee of a depository institution or
			 a wholly-owned subsidiary of a depository institution; and
				(B)is registered with,
			 and maintains a unique identifier through, the Nationwide Mortgage Licensing
			 System and Registry.
				(7)Residential
			 mortgage loanThe term
			 residential mortgage loan means any loan primarily for personal,
			 family, or household use that is secured by a mortgage, deed of trust, or other
			 equivalent consensual security interest on a dwelling (as defined in section
			 103(v) of the Truth in Lending Act) or residential real estate upon which is
			 constructed or intended to be constructed a dwelling (as so defined).
			(8)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			(9)State-licensed
			 loan originatorThe term State-licensed loan
			 originator means any individual who—
				(A)is a loan
			 originator;
				(B)is not an employee
			 of a depository institution or any wholly-owned subsidiary of a depository
			 institution; and
				(C)is licensed by a State or by the Secretary
			 under section 8 and registered as a loan originator with, and maintains a
			 unique identifier through, the Nationwide Mortgage Licensing System and
			 Registry.
				(10)Subprime
			 mortgageThe term subprime mortgage means a
			 residential mortgage loan—
				(A)that is secured
			 by real property that is used or intended to be used as a principal
			 dwelling;
				(B)that is typically offered to borrowers
			 having weakened credit histories and reduced repayment capacity, as measured by
			 lower credit scores, debt-to-income ratios, and other relevant criteria;
			 and
				(C)the characteristics of which may
			 include—
					(i)low
			 initial payments based on a fixed introductory rate that expires after a short
			 period and then adjusts to a variable index rate plus a margin for the
			 remaining term of the loan;
					(ii)very high or no
			 limits on how much the payment amount or the interest rate may increase
			 (referred to as payment caps or rate caps) on
			 reset dates;
					(iii)limited or no
			 documentation of the income of the borrower;
					(iv)product features
			 likely to result in frequent refinancing to maintain an affordable monthly
			 payment; and
					(v)substantial
			 prepayment penalties or prepayment penalties that extend beyond the initial
			 fixed interest rate period.
					(11)Unique
			 identifierThe term
			 unique identifier means a number or other identifier that—
				(A)permanently
			 identifies a loan originator; and
				(B)is assigned by
			 protocols established by the Nationwide Mortgage Licensing System and Registry
			 and the Federal banking agencies to facilitate electronic tracking of loan
			 originators and uniform identification of, and public access to, the employment
			 history of and the publicly adjudicated disciplinary and enforcement actions
			 against loan originators.
				4.License or
			 registration required
			(a)In
			 generalAn individual may not
			 engage in the business of a loan originator without first—
				(1)obtaining and
			 maintaining, through an annual renewal—
					(A)a registration as
			 a registered loan originator; or
					(B)a license and
			 registration as a State-licensed loan originator; and
					(2)obtaining a unique
			 identifier.
				(b)Loan processors
			 and underwriters
				(1)Supervised loan
			 processors and underwritersA
			 loan processor or underwriter who does not represent to the public, through
			 advertising or other means of communicating or providing information (including
			 the use of business cards, stationery, brochures, signs, rate lists, or other
			 promotional items), that such individual can or will perform any of the
			 activities of a loan originator shall not be required to be a State-licensed
			 loan originator or a registered loan originator.
				(2)Independent
			 contractorsA loan processor
			 or underwriter may not work as an independent contractor unless such processor
			 or underwriter is a State-licensed loan originator or a registered loan
			 originator.
				5.State license and
			 registration application and issuance
			(a)Background
			 checksIn connection with an application to any State for
			 licensing and registration as a State-licensed loan originator, the applicant
			 shall, at a minimum, furnish to the Nationwide Mortgage Licensing System and
			 Registry information concerning the applicant’s identity, including—
				(1)fingerprints for
			 submission to the Federal Bureau of Investigation, and any governmental agency
			 or entity authorized to receive such information for a State and national
			 criminal history background check; and
				(2)personal history
			 and experience, including authorization for the System to obtain—
					(A)an independent
			 credit report obtained from a consumer reporting agency described in section
			 603(p) of the Fair Credit Reporting Act; and
					(B)information
			 related to any administrative, civil or criminal findings by any governmental
			 jurisdiction.
					(b)Issuance of
			 licenseThe minimum standards for licensing and registration as a
			 State-licensed loan originator shall include the following:
				(1)The applicant has
			 never had a loan originator or similar license revoked in any governmental
			 jurisdiction.
				(2)The applicant has never been convicted of,
			 or pled guilty or nolo contendere to, a felony in a domestic, foreign, or
			 military court.
				(3)The applicant has
			 demonstrated financial responsibility, character, and general fitness such as
			 to command the confidence of the community and to warrant a determination that
			 the loan originator will operate honestly, fairly, and efficiently within the
			 purposes of this Act.
				(4)The applicant has
			 completed the pre-licensing education requirement described in subsection
			 (c).
				(5)The applicant has
			 passed a written test that meets the test requirement described in subsection
			 (d).
				(c)Pre-licensing
			 education of loan originators
				(1)Minimum
			 educational requirementsIn
			 order to meet the pre-licensing education requirement referred to in subsection
			 (b)(4), a person shall complete at least 20 hours of education approved in
			 accordance with paragraph (2), which shall include at least—
					(A)3 hours of Federal law and
			 regulations;
					(B)3 hours of ethics, which shall include
			 instruction on fraud, consumer protection, and fair lending issues; and
					(C)2 hours of training related to lending
			 standards for the subprime mortgage marketplace.
					(2)Approved
			 educational coursesFor
			 purposes of paragraph (1), pre-licensing education courses shall be reviewed,
			 and approved by the Nationwide Mortgage Licensing System and Registry.
				(3)Limitation and
			 standards
					(A)LimitationTo maintain the independence of the
			 approval process, the Nationwide Mortgage Licensing System and Registry shall
			 not directly or indirectly offer pre-licensure educational courses for loan
			 originators.
					(B)StandardsIn approving courses under this section,
			 the Nationwide Mortgage Licensing System and Registry shall apply reasonable
			 standards in the review and approval of courses.
					(d)Testing of loan
			 originators
				(1)In
			 generalIn order to meet the
			 written test requirement referred to in subsection (b)(5), an individual shall
			 pass, in accordance with the standards established under this subsection, a
			 qualified written test developed by the Nationwide Mortgage Licensing System
			 and Registry and administered by an approved test provider.
				(2)Qualified
			 testA written test shall not be treated as a qualified written
			 test for purposes of paragraph (1) unless—
					(A)the test consists
			 of a minimum of 100 questions; and
					(B)the test
			 adequately measures the applicant’s knowledge and comprehension in appropriate
			 subject areas, including—
						(i)ethics;
						(ii)Federal law and
			 regulation pertaining to mortgage origination;
						(iii)State law and
			 regulation pertaining to mortgage origination; and
						(iv)Federal and State law and regulation,
			 including instruction on fraud, consumer protection, subprime mortgage
			 marketplace, and fair lending issues.
						(3)Minimum
			 competence
					(A)Passing
			 scoreAn individual shall not be considered to have passed a
			 qualified written test unless the individual achieves a test score of not less
			 than 75 percent correct answers to questions.
					(B)Initial
			 retestsAn individual may retake a test 3 consecutive times with
			 each consecutive taking occurring in less than 14 days after the preceding
			 test.
					(C)Subsequent
			 retestsAfter 3 consecutive tests, an individual shall wait at
			 least 14 days before taking the test again.
					(D)Retest after
			 lapse of licenseA State-licensed loan originator who fails to
			 maintain a valid license for a period of 5 years or longer shall retake the
			 test, not taking into account any time during which such individual is a
			 registered loan originator.
					(e)Mortgage call
			 reportsEach mortgage licensee shall submit to the Nationwide
			 Mortgage Licensing System and Registry reports of condition, which shall be in
			 such form and shall contain such information as the Nationwide Mortgage
			 Licensing System and Registry may require.
			6.Standards for
			 State license renewal
			(a)In
			 generalThe minimum standards for license renewal for
			 State-licensed loan originators shall include the following:
				(1)The loan
			 originator continues to meet the minimum standards for license issuance.
				(2)The loan
			 originator has satisfied the annual continuing education requirements described
			 in subsection (b).
				(b)Continuing
			 education for state-licensed loan originators
				(1)In
			 generalIn order to meet the
			 annual continuing education requirements referred to in subsection (a)(2), a
			 State-licensed loan originator shall complete at least 8 hours of education
			 approved in accordance with paragraph (2), which shall include at least—
					(A)3 hours of Federal law and
			 regulations;
					(B)2 hours of ethics, which shall include
			 instruction on fraud, consumer protection, and fair lending issues; and
					(C)2 hours of training related to lending
			 standards for the subprime mortgage marketplace.
					(2)Approved
			 educational coursesFor
			 purposes of paragraph (1), continuing education courses shall be reviewed, and
			 approved by the Nationwide Mortgage Licensing System and Registry.
				(3)Calculation of
			 continuing education creditsA State-licensed loan originator—
					(A)may only receive
			 credit for a continuing education course in the year in which the course is
			 taken; and
					(B)may not take the
			 same approved course in the same or successive years to meet the annual
			 requirements for continuing education.
					(4)Instructor
			 creditA State-licensed loan
			 originator who is approved as an instructor of an approved continuing education
			 course may receive credit for the originator’s own annual continuing education
			 requirement at the rate of 2 hours credit for every 1 hour taught.
				(5)Limitation and
			 standards
					(A)LimitationTo maintain the independence of the
			 approval process, the Nationwide Mortgage Licensing System and Registry shall
			 not directly or indirectly offer any continuing education courses for loan
			 originators.
					(B)StandardsIn approving courses under this section,
			 the Nationwide Mortgage Licensing System and Registry shall apply reasonable
			 standards in the review and approval of courses.
					7.System of
			 registration administration by Federal banking agencies
			(a)Development
				(1)In
			 generalThe Federal banking agencies shall jointly, through the
			 Federal Financial Institutions Examination Council, develop and maintain a
			 system for registering employees of depository institutions or subsidiaries of
			 depository institutions as registered loan originators with the Nationwide
			 Mortgage Licensing System and Registry. The system shall be implemented before
			 the end of the 1-year period beginning on the date of the enactment of this
			 Act.
				(2)Registration
			 requirementsIn connection
			 with the registration of any loan originator who is an employee of a depository
			 institution or a wholly-owned subsidiary of a depository institution with the
			 Nationwide Mortgage Licensing System and Registry, the appropriate Federal
			 banking agency shall, at a minimum, furnish or cause to be furnished to the
			 Nationwide Mortgage Licensing System and Registry information concerning the
			 employees’s identity, including—
					(A)fingerprints for
			 submission to the Federal Bureau of Investigation, and any governmental agency
			 or entity authorized to receive such information for a State and national
			 criminal history background check; and
					(B)personal history and experience, including
			 authorization for the Nationwide Mortgage Licensing System and Registry to
			 obtain information related to any administrative, civil or criminal findings by
			 any governmental jurisdiction.
					(b)Coordination
				(1)Unique
			 identifierThe Federal banking agencies, through the Financial
			 Institutions Examination Council, shall coordinate with the Nationwide Mortgage
			 Licensing System and Registry to establish protocols for assigning a unique
			 identifier to each registered loan originator that will facilitate electronic
			 tracking and uniform identification of, and public access to, the employment
			 history of and publicly adjudicated disciplinary and enforcement actions
			 against loan originators.
				(2)Nationwide
			 mortgage licensing system and registry developmentTo
			 facilitate the transfer of information required by subsection (a)(2), the
			 Nationwide Mortgage Licensing System and Registry shall coordinate with the
			 Federal banking agencies, through the Financial Institutions Examination
			 Council, concerning the development and operation, by such System and Registry,
			 of the registration functionality and data requirements for loan
			 originators.
				(c)Consideration of
			 factors and proceduresIn
			 establishing the registration procedures under subsection (a) and the protocols
			 for assigning a unique identifier to a registered loan originator, the Federal
			 banking agencies shall make such de minimis exceptions as may be appropriate to
			 paragraphs (1)(A) and (2) of section 4(a), shall make reasonable efforts to
			 utilize existing information to minimize the burden of registering loan
			 originators, and shall consider methods for automating the process to the
			 greatest extent practicable consistent with the purposes of this Act.
			8.Secretary of
			 Housing and Urban Development backup authority to establish a loan originator
			 licensing system
			(a)Back up
			 licensing systemIf, by the
			 end of the 1-year period, or the 2-year period in the case of a State whose
			 legislature meets only biennially, beginning on the date of the enactment of
			 this Act or at any time thereafter, the Secretary determines that a State does
			 not have in place by law or regulation a system for licensing and registering
			 loan originators that meets the requirements of sections 5 and 6 and subsection
			 (d) of this section, or does not participate in the Nationwide Mortgage
			 Licensing System and Registry, the Secretary shall provide for the
			 establishment and maintenance of a system for the licensing and registration by
			 the Secretary of loan originators operating in such State as State-licensed
			 loan originators.
			(b)Licensing and
			 registration requirementsThe
			 system established by the Secretary under subsection (a) for any State shall
			 meet the requirements of sections 5 and 6 for State-licensed loan
			 originators.
			(c)Unique
			 identifierThe Secretary
			 shall coordinate with the Nationwide Mortgage Licensing System and Registry to
			 establish protocols for assigning a unique identifier to each loan originator
			 licensed by the Secretary as a State-licensed loan originator that will
			 facilitate electronic tracking and uniform identification of, and public access
			 to, the employment history of and the publicly adjudicated disciplinary and
			 enforcement actions against loan originators.
			(d)State licensing
			 law requirementsFor purposes
			 of this section, the law in effect in a State meets the requirements of this
			 subsection if the Secretary determines the law satisfies the following minimum
			 requirements:
				(1)A State loan originator supervisory
			 authority is maintained to provide effective supervision and enforcement of
			 such law, including the suspension, termination, or nonrenewal of a license for
			 a violation of State or Federal law.
				(2)The State loan originator supervisory
			 authority ensures that all State-licensed loan originators operating in the
			 State are registered with Nationwide Mortgage Licensing System and
			 Registry.
				(3)The State loan originator supervisory
			 authority is required to regularly report violations of such law, as well as
			 enforcement actions and other relevant information, to the Nationwide Mortgage
			 Licensing System and Registry.
				(e)Temporary
			 extension of periodThe
			 Secretary may extend, by not more than 12 months, the 1-year or 2-year period,
			 as the case may be, referred to in subsection (a) for the licensing of loan
			 originators in any State under a State licensing law that meets the
			 requirements of sections 5 and 6 and subsection (d) if the Secretary determines
			 that such State is making a good faith effort to establish a State licensing
			 law that meets such requirements, license mortgage originators under such law,
			 and register such originators with the Nationwide Mortgage Licensing System and
			 Registry.
			(f)Limitation on
			 HUD-licensed loan originatorsAny loan originator who is licensed
			 by the Secretary under a system established under this section for any State
			 may not use such license to originate loans in any other State.
			(g)Contracting
			 authorityThe Secretary may enter into contracts with qualified
			 independent parties, as necessary to efficiently fulfill the obligations of the
			 Secretary under this Section.
			9.Backup authority
			 to establish a nationwide mortgage licensing and registry systemIf at any time the Secretary determines that
			 the Nationwide Mortgage Licensing System and Registry is failing to meet the
			 requirements and purposes of this Act for a comprehensive licensing,
			 supervisory, and tracking system for loan originators, the Secretary shall
			 establish and maintain such a system to carry out the purposes of this Act and
			 the effective registration and regulation of loan originators.
		10.FeesThe Federal banking agencies, the Secretary,
			 and the Nationwide Mortgage Licensing System and Registry may charge reasonable
			 fees to cover the costs of maintaining and providing access to information from
			 the Nationwide Mortgage Licensing System and Registry, to the extent that such
			 fees are not charged to consumers for access to such system and
			 registry.
		11.Background
			 checks of loan originators
			(a)Access to
			 recordsNotwithstanding any
			 other provision of law, in providing identification and processing functions,
			 the Attorney General shall provide access to all criminal history information
			 to the appropriate State officials responsible for regulating State-licensed
			 loan originators to the extent criminal history background checks are required
			 under the laws of the State for the licensing of such loan originators.
			(b)AgentFor the purposes of this section and in
			 order to reduce the points of contact which the Federal Bureau of Investigation
			 may have to maintain for purposes of subsection (a), the Conference of State
			 Bank Supervisors or a wholly owned subsidiary may be used as a channeling agent
			 of the States for requesting and distributing information between the
			 Department of Justice and the appropriate State agencies.
			12.Confidentiality
			 of information
			(a)System
			 confidentialityExcept as
			 otherwise provided in this section, any requirement under Federal or State law
			 regarding the privacy or confidentiality of any information or material
			 provided to the Nationwide Mortgage Licensing System and Registry or a system
			 established by the Secretary under section 9, and any privilege arising under
			 Federal or State law (including the rules of any Federal or State court) with
			 respect to such information or material, shall continue to apply to such
			 information or material after the information or material has been disclosed to
			 the system. Such information and material may be shared with all State and
			 Federal regulatory officials with mortgage industry oversight authority without
			 the loss of privilege or the loss of confidentiality protections provided by
			 Federal and State laws.
			(b)Nonapplicability
			 of certain requirementsInformation or material that is subject
			 to a privilege or confidentiality under subsection (a) shall not be subject
			 to—
				(1)disclosure under
			 any Federal or State law governing the disclosure to the public of information
			 held by an officer or an agency of the Federal Government or the respective
			 State; or
				(2)subpoena or discovery, or admission into
			 evidence, in any private civil action or administrative process, unless with
			 respect to any privilege held by the Nationwide Mortgage Licensing System and
			 Registry or the Secretary with respect to such information or material, the
			 person to whom such information or material pertains waives, in whole or in
			 part, in the discretion of such person, that privilege.
				(c)Coordination
			 with other lawAny State law, including any State open record
			 law, relating to the disclosure of confidential supervisory information or any
			 information or material described in subsection (a) that is inconsistent with
			 subsection (a) shall be superseded by the requirements of such provision to the
			 extent State law provides less confidentiality or a weaker privilege.
			(d)Public access to
			 informationThis section
			 shall not apply with respect to the information or material relating to the
			 employment history of, and publicly adjudicated disciplinary and enforcement
			 actions against, loan originators that is included in Nationwide Mortgage
			 Licensing System and Registry for access by the public.
			13.Liability
			 provisionsThe Secretary, any
			 State official or agency, any Federal banking agency, or any organization
			 serving as the administrator of the Nationwide Mortgage Licensing System and
			 Registry or a system established by the Secretary under section 9, or any
			 officer or employee of any such entity, shall not be subject to any civil
			 action or proceeding for monetary damages by reason of the good-faith action or
			 omission of any officer or employee of any such entity, while acting within the
			 scope of office or employment, relating to the collection, furnishing, or
			 dissemination of information concerning persons who are loan originators or are
			 applying for licensing or registration as loan originators.
		14.Enforcement under HUD
			 backup licensing system
			(a)Summons
			 authorityThe Secretary
			 may—
				(1)examine any books,
			 papers, records, or other data of any loan originator operating in any State
			 which is subject to a licensing system established by the Secretary under
			 section 8; and
				(2)summon any loan originator referred to in
			 paragraph (1) or any person having possession, custody, or care of the reports
			 and records relating to such loan originator, to appear before the Secretary or
			 any delegate of the Secretary at a time and place named in the summons and to
			 produce such books, papers, records, or other data, and to give testimony,
			 under oath, as may be relevant or material to an investigation of such loan
			 originator for compliance with the requirements of this Act.
				(b)Examination
			 authority
				(1)In
			 generalIf the Secretary
			 establishes a licensing system under section 8 for any State, the Secretary
			 shall appoint examiners for the purposes of administering such section.
				(2)Power to
			 examineAny examiner
			 appointed under paragraph (1) shall have power, on behalf of the Secretary, to
			 make any examination of any loan originator operating in any State which is
			 subject to a licensing system established by the Secretary under section 8
			 whenever the Secretary determines an examination of any loan originator is
			 necessary to determine the compliance by the originator with this Act.
				(3)Report of
			 examinationEach examiner
			 appointed under paragraph (1) shall make a full and detailed report of
			 examination of any loan originator examined to the Secretary.
				(4)Administration
			 of oaths and affirmations; evidenceIn connection with examinations of loan
			 originators operating in any State which is subject to a licensing system
			 established by the Secretary under section 8, or with other types of
			 investigations to determine compliance with applicable law and regulations, the
			 Secretary and examiners appointed by the Secretary may administer oaths and
			 affirmations and examine and take and preserve testimony under oath as to any
			 matter in respect to the affairs of any such loan originator.
				(5)AssessmentsThe cost of conducting any examination of
			 any loan originator operating in any State which is subject to a licensing
			 system established by the Secretary under section 8 shall be assessed by the
			 Secretary against the loan originator to meet the Secretary’s expenses in
			 carrying out such examination.
				(c)Cease and desist
			 proceeding
				(1)Authority of
			 secretaryIf the Secretary
			 finds, after notice and opportunity for hearing, that any person is violating,
			 has violated, or is about to violate any provision of this Act, or any
			 regulation thereunder, with respect to a State which is subject to a licensing
			 system established by the Secretary under section 8, the Secretary may publish
			 such findings and enter an order requiring such person, and any other person
			 that is, was, or would be a cause of the violation, due to an act or omission
			 the person knew or should have known would contribute to such violation, to
			 cease and desist from committing or causing such violation and any future
			 violation of the same provision, rule, or regulation. Such order may, in
			 addition to requiring a person to cease and desist from committing or causing a
			 violation, require such person to comply, or to take steps to effect
			 compliance, with such provision or regulation, upon such terms and conditions
			 and within such time as the Secretary may specify in such order. Any such order
			 may, as the Secretary deems appropriate, require future compliance or steps to
			 effect future compliance, either permanently or for such period of time as the
			 Secretary may specify, with such provision or regulation with respect to any
			 loan originator.
				(2)HearingThe notice instituting proceedings pursuant
			 to paragraph (1) shall fix a hearing date not earlier than 30 days nor later
			 than 60 days after service of the notice unless an earlier or a later date is
			 set by the Secretary with the consent of any respondent so served.
				(3)Temporary
			 orderWhenever the Secretary
			 determines that the alleged violation or threatened violation specified in the
			 notice instituting proceedings pursuant to paragraph (1), or the continuation
			 thereof, is likely to result in significant dissipation or conversion of
			 assets, significant harm to consumers, or substantial harm to the public
			 interest prior to the completion of the proceedings, the Secretary may enter a
			 temporary order requiring the respondent to cease and desist from the violation
			 or threatened violation and to take such action to prevent the violation or
			 threatened violation and to prevent dissipation or conversion of assets,
			 significant harm to consumers, or substantial harm to the public interest as
			 the Secretary deems appropriate pending completion of such proceedings. Such an
			 order shall be entered only after notice and opportunity for a hearing, unless
			 the Secretary determines that notice and hearing prior to entry would be
			 impracticable or contrary to the public interest. A temporary order shall
			 become effective upon service upon the respondent and, unless set aside,
			 limited, or suspended by the Secretary or a court of competent jurisdiction,
			 shall remain effective and enforceable pending the completion of the
			 proceedings.
				(4)Review of
			 temporary orders
					(A)Review by
			 secretaryAt any time after the respondent has been served with a
			 temporary cease-and-desist order pursuant to paragraph (3), the respondent may
			 apply to the Secretary to have the order set aside, limited, or suspended. If
			 the respondent has been served with a temporary cease-and-desist order entered
			 without a prior hearing before the Secretary, the respondent may, within 10
			 days after the date on which the order was served, request a hearing on such
			 application and the Secretary shall hold a hearing and render a decision on
			 such application at the earliest possible time.
					(B)Judicial
			 reviewWithin—
						(i)10
			 days after the date the respondent was served with a temporary cease-and-desist
			 order entered with a prior hearing before the Secretary; or
						(ii)10
			 days after the Secretary renders a decision on an application and hearing under
			 paragraph (1), with respect to any temporary cease-and-desist order entered
			 without a prior hearing before the Secretary,
						the
			 respondent may apply to the United States district court for the district in
			 which the respondent resides or has its principal place of business, or for the
			 District of Columbia, for an order setting aside, limiting, or suspending the
			 effectiveness or enforcement of the order, and the court shall have
			 jurisdiction to enter such an order. A respondent served with a temporary
			 cease-and-desist order entered without a prior hearing before the Secretary may
			 not apply to the court except after hearing and decision by the Secretary on
			 the respondent's application under subparagraph (A).(C)No automatic stay
			 of temporary orderThe commencement of proceedings under
			 subparagraph (B) shall not, unless specifically ordered by the court, operate
			 as a stay of the Secretary's order.
					(5)Authority of the
			 Secretary to prohibit persons from serving as loan originatorsIn any cease-and-desist proceeding under
			 paragraph (1), the Secretary may issue an order to prohibit, conditionally or
			 unconditionally, and permanently or for such period of time as the Secretary
			 shall determine, any person who has violated this Act or regulations
			 thereunder, from acting as a loan originator if the conduct of that person
			 demonstrates unfitness to serve as a loan originator.
				(d)Authority of the
			 Secretary To assess money penalties
				(1)In
			 generalThe Secretary may
			 impose a civil penalty on a loan originator operating in any State which is
			 subject to licensing system established by the Secretary under section 8, if
			 the Secretary finds, on the record after notice and opportunity for hearing,
			 that such loan originator has violated or failed to comply with any requirement
			 of this Act or any regulation prescribed by the Secretary under this Act or
			 order issued under subsection (c).
				(2)Maximum amount
			 of penaltyThe maximum amount
			 of penalty for each act or omission described in paragraph (1) shall be $5,000
			 for each day the violation continues.
				15.Preemption of
			 State lawNothing in this Act
			 may be construed to preempt the law of any State, to the extent that such State
			 law provides greater protection to consumers than is provided under this
			 Act.
		16.Reports and
			 recommendations to Congress
			(a)Annual
			 reportsNot later than 1 year after the date of enactment of this
			 Act, and annually thereafter, the Secretary shall submit a report to Congress
			 on the effectiveness of the provisions of this Act, including legislative
			 recommendations, if any, for strengthening consumer protections, enhancing
			 examination standards, and streamlining communication between all stakeholders
			 involved in residential mortgage loan origination and processing.
			(b)Legislative
			 recommendationsNot later than 6 months after the date of
			 enactment of this Act, the Secretary shall make recommendations to Congress on
			 legislative reforms to the Real Estate Settlement Procedures Act of 1974, that
			 the Secretary deems appropriate to promote more transparent disclosures,
			 allowing consumers to better shop and compare mortgage loan terms and
			 settlement costs.
			17.Study and
			 reports on defaults and foreclosures
			(a)Study
			 requiredThe Secretary shall
			 conduct an extensive study of the root causes of default and foreclosure of
			 home loans, using as much empirical data as is available.
			(b)Preliminary
			 Report to CongressNot later
			 than 6 months after the date of enactment of this Act, the Secretary shall
			 submit to Congress a preliminary report regarding the study required by this
			 section.
			(c)Final report to
			 CongressNot later than 12
			 months after the date of enactment of this Act, the Secretary shall submit to
			 Congress a final report regarding the results of the study required by this
			 section, which shall include any recommended legislation relating to the study,
			 and recommendations for best practices and for a process to provide targeted
			 assistance to populations with the highest risk of potential default or
			 foreclosure.
			
